           Case 1:20-cr-00124-SPW Document 18 Filed 01/04/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


 UNITED STATES OF AMERICA,                        CR 20-124-BLG-SPW


                        Plaintiff,
                                               ORDER SETTING
           vs.                                 SENTENCING

 MITCHELL JAMES CHANDLER,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on December 18, 2020. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on

December 18, 2020(Doc. 17). No objections having been filed within fourteen

days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 17) are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Wednesday, May 5,2021 at 1:30 p.m., in the

James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00124-SPW Document 18 Filed 01/04/21 Page 2 of 4
Case 1:20-cr-00124-SPW Document 18 Filed 01/04/21 Page 3 of 4
Case 1:20-cr-00124-SPW Document 18 Filed 01/04/21 Page 4 of 4
